Case 2:19-cr-00642-VAP Document 125 Filed 05/21/20 Page 1 of 2 Page ID #:3269




  1
  2
  3
  4
  5
  6
  7
  8
  9                                  UNITED STATES DISTRICT COURT
 10                              CENTRAL DISTRICT OF CALIFORNIA
 11
 12 UNITED STATES OF AMERICA,                          Case No. LACR19-00642-VAP
 13                     Plaintiff,
                                                       ORDER ON DEFENDANT’S
 14               vs.                                  UNOPPOSED EX PARTE
                                                       APPLICATION FOR ORDER
 15 IMAAD SHAH ZUBERI,                                 SEALING DOCUMENTS
 16                     Defendant.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   1563126.1                                                         Case No. LACR19-00642-VAP
                  ORDER ON DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING
                                              DOCUMENTS
Case 2:19-cr-00642-VAP Document 125 Filed 05/21/20 Page 2 of 2 Page ID #:3270




  1               For the reasons stated in Defendant Imaad Shah Zuberi’s Ex Parte Application
  2 for Order Sealing Documents, it is hereby ordered that the:
  3               Declaration of Nathan F. Brown in Support of Defendant’s Initial Sentencing
  4               Memorandum; Exhibits
  5 shall be filed under seal until further order of this Court.
  6
  7    Dated: May 21, 2020
  8                                                 HONO
                                                    HONORABLE
                                                        ORABLE VIRGINIA A. PHILLIPS
                                                                           PHILLIP
                                                                                 PS
                                                    UNITED
                                                    UNITE
                                                        ED STATES DISTRICT JUDGE
  9
 10
 11 IN CASE OF DENIAL:
 12               Defendant Imaad Shah Zuberi’s Unopposed Ex Parte Application for Order
 13 Sealing Documents is DENIED. The under seal submission shall not be filed
 14 publicly, but shall be returned to Mr. Zuberi.
 15
 16    Dated:
 17                                                 HONORABLE VIRGINIA A. PHILLIPS
                                                    UNITED STATES DISTRICT JUDGE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1563126.1                                                      Case No. LACR19-00642-VAP
            ORDER ON DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR ORDER SEALING DOCU
                                              MENTS
